In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Rent Administrator, dated July 26, 1979, (a) that the petitioner landlord did willfully overcharge the respondents tenants a total of $2,237.04, (b) that there had been a pattern of overcharges, and (c) directing the petitioner to pay to said tenants the sum of $6,711.12 (three times the amount of the overcharges), petitioner appeals from a judgment of the Supreme Court, Westchester County, entered January 17, 1980, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements to the respondent State Rent Administrator. We find no merit to appellant’s claim that the chronology of events herein shows that the State Rent Administrator, improperly and in violation of due process, has assessed treble damages in the mistaken belief that the subject lease was the third successive lease entered into at excessive rents. Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.